Opinion issued September 19, 2002









 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00699-CR
____________

DONNA M. OLIVER, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 240th District Court
Fort Bend County, Texas
Trial Court Cause No. 33,909



MEMORANDUM  OPINION

	According to the clerk's record filed in this appeal, appellant was charged
by indictment with tampering with a governmental record.  On July 2, 2001, appellant
was convicted on her plea of guilty, and sentenced to 10 years confinement, probated
for four years, and a fine of $100.  No appeal was taken from that judgment.
	The State filed a motion to revoke community supervision on December 18,
2001.  After a hearing on May 29, 2002, the trial court did not revoke appellant's
community supervision, but it entered an order on June 5, 2002, modifying the
probationary conditions.  Appellant filed a pro se notice of appeal from that order.
	No appeal may be taken from an order modifying the conditions of
community supervision.  Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977);
Christopher v. State, 7 S.W.3d 224, 225 (Tex. App.--Houston [1st Dist.] 1999, pet.
ref'd).
	Therefore, we dismiss this appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Hedges, Keyes, and Duggan. (1)
Do not publish.  Tex. R. App. P. 47.
1. The Honorable Lee Duggan, Jr., retired Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.